SALCINES, Judge.
Lois L. Skone n/k/a Lois L. Rude, the Former Wife, appeals the trial court’s division of property in this dissolution of marriage case. We affirm in part and reverse in part.
This complicated dissolution proceeding was fully documented and aptly tried by trial counsel for both parties. The appellate briefs presented to this court were well prepared and oral argument by both counsel was professional and informative.
E. Terry Skone, the Former Husband, has conceded that the portion of the final judgment of dissolution dealing with the Merrill Lynch account and the John Hancock funds must be reversed. The Former Wife asserted that nothing in the record supported the valuation of the Merrill Lynch account at $483,500 and the John Hancock funds at $140,000. The Former Husband explained that the trial court may have been confused by an exhibit reflecting a margin value rather than a net value of these two items.
Accordingly, we reverse that portion of the final judgment which set the values of the Merrill Lynch account and the John Hancock funds. On remand, the trial court shall determine the proper value of these assets in accordance with section 518.58(1), Minnesota Statutes (2002).
In all other respects, including the other aspects of the equitable distribution, we affirm the final judgment of dissolution.
Affirmed in part, reversed in part, and remanded.
SILBERMAN, J. and DANAHY, PAUL W., Senior Judge, Concur.